Mr. Presiding Justice Waterman delivered the opinion of the Court. Briefly stated, the facts presented by the record in this case are that appellee became for value the assignee of a check, drawn by appellants upon Herman Schaffner & Co., which check the drawee on demand failed to pay; thereupon appellee brought suit against appellant and has recovered the amount of the check. It is quite immaterial what moved appellee to give full value for this check and take an assignment thereof. The fact that the relations with or obligations of appellee to the First national Bank were such that it felt bound to pay the face of such check and take an assignment thereof did not affect the liability of appellant upon the paper it had put forth. Appellant’s obligation is no greater to appellee than it was to the First national Bank and would have been to any other holder of the check to whom it might have been for value assigned. Appellee had no agreement with appellant guaranteeing the payment of checks drawn on and certified by Herman Schaffner & Co. Appellants probably might have had this check paid by Herman Schaffner & Co. and thereby escaped loss. Instead of doing this, appellants saw fit to have the check certified by Herman Schaffner & Co. and then put it in circulation, thus, voluntarily assuming a liability thereon. Metropolitan Nat. Bank v. Jones, 137 Ill. 634. We are not called in this action to pass upon the validity of the guaranty executed by appellee. This suit is against the drawers of a dishonored check, not upon the guaranty of appellee. Hnder certain circumstances the question whether such guaranty was ultra vires might arise; it does not here. The case is, in most respects, like that of Zinner v. National Bank of Illinois, 54 Ill. App. 602. The judgment of the Circuit Court is affirmed.